EXHIBIT 10.3
 
MUTUAL TERMINATION & RELEASE AGREEMENT


THIS MUTUAL TERMINATION AND RELEASE  AGREEMENT (“Agreement”) dated as of
February 14, 2012, is by and between New Leaf Brands, Inc. (f/k/a Baywood
International, Inc.), a  Nevada corporation (the “Company”), with an address of
One De Wolfe Road, Old Tappan, NJ 07675and Eric Skae, with an address of
__________ (“Employee”).


For and in consideration of the following covenants, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged the
Company and Employee agree as follows:


1.      That certain employment agreement, dated September 9, 2008 between the
parties (the “Employment Agreement”) is hereby terminated in its entirety,
including, without limitation,the termination of the non-compete section
contained therein. The Company hereby releases the Employee from any and all
loss, cost, damage or claim relating to the performance or non-performance of
his obligations prior to the termination of the Employment Agreement.


2.      Notwithstanding the above, the Company shall defend, indemnify and hold
harmless theEmployee from any and all loss, cost, damage or claims (“Claims”)
which exist or are madeagainst the Employee and are related to the employment of
Employee or his contributionsto the Company. The Employee agrees to promptly
notify the Company of any such Claims and the Company shall retain counsel
reasonably acceptable to Employee for such defense.


3.      The Company shall pay the American Express and Visa bills submitted by
Employee in six(6)equal monthly installments with the first payment to be made
on February 15, 2012 andsubsequent payments made on the 15th day of each month
thereafter.


4.      Prior to any litigation, the parties agree to submit any dispute
relating to this agreement tomediation and if mediation is unsuccessful the
prevailing party in any action to enforce thisAgreement shall be entitled to
receive its attorney’s fees and court costs from the other.Venue shall be in New
York.


5.      Any notices to the parties shall be sent to them at the addresses set
forth above. The Company acknowledges that the Employee remains a shareholder
and creditor of theCompany and nothing contained herein affect those interests.
The company has restructured certain debt owed Skae as per Schedule A
(attached). This agreement may be executed in counterparts and facsimile
signatures are legally binding.


 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Mutual Termination & Release
Agreement as of the day and year first above written.
 

    New Leaf Brands, Inc.       By:
/s/ Eric Skae 
By:
/s/ David Fuselier
 
Eric Skae 
 
David Fuselier,CEO

 
 
2

--------------------------------------------------------------------------------

 
 
Schedule A
                 
Skae Debt  2/13/12
  $ 478,093  
Unsecured
    $ 30,100  
Sr. Secured
                       
Skae Restructed Debt 2/14/12
  $ 200,000  
convertible at $.01 cents at Skae's request
    $ 100,000  
remains as Unsecured debt
    $ 30,100  
remains as Sr. Secured
    $ 178,093  
Forgiven by Skae

 
 
3